Citation Nr: 9901660	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-31 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 until August 
1945.  He died in January 1992 at the age of 70.  The 
appellant is the widow of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a rating 
decision of August 1997 from the Louisville, Kentucky 
Regional Office (RO) which declined to reopen the claim for 
entitlement to service connection for the cause of the 
veterans death. 

The record reflects that service connection for the cause of 
the veterans death was originally denied by an RO rating 
decision dated in April 1992.  The appellant was notified of 
this determination by letter dated in April 1992, but did not 
subsequently perfect a timely appeal, and the decision became 
final.  38 U.S.C.A. § 7105 (West 1991).

The Board notes that the appellant was scheduled to appear 
before a Member of the Board sitting at Louisville, Kentucky 
in November 1998, but that she did not report for her hearing 
and no reason was given for her failure to appear.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the veteran was totally disabled 
as a result of his service-connected disabilities and that 
they were implicated in the development of his death from 
cardiac disease.  It is averred that for these reasons, 
service connection for the cause of the veterans death 
should now be granted by the Board. 



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
not been received to reopen the claim for service connection 
for the cause of the veterans death.


FINDINGS OF FACT

1.  In an unappealed April 1992 rating decision, the RO 
denied service connection for the cause of the veterans 
death on the basis that the veterans death was not due to a 
service-connected disability, and that a service-connected 
disorder did not contribute to the cause of death. 

2.  The evidence associated with the claims file subsequent 
to the ROs April 1992 denial of the claim, when considered 
either alone or in conjunction with evidence previously of 
record, is cumulative and redundant, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The unappealed April 1992 rating decision which denied 
service connection for the cause of the veterans death is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1998).

2.  The evidence received since April 1992 is not new and 
material to reopen the appellants claim for service 
connection for the cause of the veterans death.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A § 1110 (West 1991).  In order for 
service connection for the cause of the veterans death to be 
granted, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which is proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1310 (West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.310(a), 
3.312 (1998).

At the time of the veterans demise, service connection was 
in effect for residuals of left elbow fracture, rated 30 
percent disabling; bronchial asthma, rated 30 percent 
disabling; generalized anxiety disorder, rated 10 percent 
disabling; arthritis of the shoulder, rated 10 percent 
disabling and malaria and hypertrophic tonsillitis, each 
rated zero percent disabling.  A combined disability 
evaluation of 60 percent from April 1988 was in effect for 
the service-connected disabilities. 

The evidence which was of record when the RO considered the 
appellants claim in April 1992 showed that the veterans 
service medical records were negative for any cardiac 
complaints, symptoms or abnormal findings .  He was afforded 
a Certificate of Disability Discharge on account of left 
elbow disability and was afforded several VA examinations in 
the years shortly after release from active duty.  No cardiac 
abnormality was indicated on those occasions.  Evidence of a 
cardiovascular disability appeared in the record in 1987 when 
the veteran was admitted to a VA facility for bilateral 
carotid artery occlusive disease for which he had surgery and 
was evaluated over the following years.  Aortic insufficiency 
and aortic stenosis was diagnosed upon VA hospitalization in 
August 1991.  The veteran was admitted to a VA facility in 
December 1991 for complaints of recurrent bilateral arm pain 
and was seen in the cardiology clinic for possible atypical 
chest pain.

A death certificate was received showing that the veteran 
died on January 4, 1992 at the age of 70 from cardiopulmonary 
arrest due to or as a consequence of acute myocardial 
infarction.

The RO found in its April 1992 rating decision that heart 
disease was not incurred in or aggravated by service, did not 
become manifest within one year of discharge from service and 
was not etiologically related to any service-connected 
disability.  The appellant did not perfect an appeal within 
one year of notice of that determination.  Therefore, that 
decision became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1998).   The 
appellant attempted to reopen her claim for service 
connection for the cause of the veterans death with the 
submission of an application for dependency and indemnity 
compensation received in July 1996.

Once a RO decision becomes final, the claim may not be 
reopened and readjudicated by the VA, except on the basis of 
new and material evidence.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  New evidence, submitted to reopen a 
claim, will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  All evidence 
submitted since the last final decision must be reviewed.  If 
the Boards decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).  


Under 38 C.F.R. § 3.156(a):

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

The evidence associated with the claims file subsequent to 
the ROs 1992 decision includes additional VA clinical 
records, including some duplicates of those previously 
considered, statements from the veterans wife, and the 
discharge summary from the veterans terminal hospitalization 
in January 1992.

The question now presented is whether new and material 
evidence has been submitted since the April 1992 denial of 
service connection for the cause of the veterans death which 
would permit reopening of the claim.  Manio v. Derwinski, 1 
Vet.App. 140, 145 (1991). 

Analysis

At the time of the April 1992 RO decision denying service 
connection for the cause of the veterans death, the evidence 
indicated that the veteran had initially been treated for 
cardiovascular disease more than 40 years after service, and 
had died of cardiopulmonary arrest due to or as a consequence 
of a myocardial infarction.  There was no demonstration of 
the terminal disease within one year after service, nor was 
there competent evidence linking the cardiovascular disease 
to service or service-connected disability.

The relevant evidence received after the April 1992 RO 
decision includes extensive VA clinical records dating from 
1977 showing that a diagnosis of hypertension first appears 
to have been made in October 1984.  The private hospital 
terminal record notes that the veteran had collapsed at home 
and upon his arrival to the facility, had no spontaneous 
respiratory activity and was completely apneic.  The record 
reflects, however, that nothing in the clinical evidence or 
the appellants assertions show a basis for finding that the 
heart disease that led to the veterans death was related to 
any incident of service or a service-connected disability.  

The Board thus finds that while some of the evidence received 
since April 1992 may be new in the sense that it was not 
considered by the RO at that time, it is not material as to 
any basis of the prior disallowance as it is not necessary to 
be considered in order to fairly decide the merits of the 
claim.  That is, it provides no competent medical evidence 
showing that the fatal heart disease was related in any way 
to service or to a service-connected disability, or was 
initially demonstrated within an applicable presumptive 
period.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.310, 3.312 (1998).  Consequently, 
the additional clinical and other evidentiary information 
which has been generated since the April 1992 decision is 
essentially cumulative and redundant in nature, when 
considered in conjunction with the evidence as a whole.  
Accordingly, the Board concludes that the proffered evidence 
is not new and material and does not provide a basis to 
reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

It should also be noted that while the appellant may well 
believe that an association existed between service-connected 
disability and the development of the heart disease from 
which the veteran died, it is pointed out that assertions by 
her without supporting competent evidence, even if new, are 
not sufficient to reopen the claim.  See Moray v. Brown, 5 
Vet.App. 211, 214 (1993).  In this case, no medical opinion 
has been rendered to the effect that there is any etiological 
relationship between a service-connected disability and 
cardiovascular disease.  It is well established that as a 
layperson who is untrained in the field of medicine, she is 
not competent to offer an opinion which requires specialized 
knowledge and expertise.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen her claim for 
service connection for the cause of the veterans death and 
an explanation as to why her current attempt to reopen the 
claim must fail.  See Graves v. Brown, 9 Vet. App. 172, 173 
(1996); Robinette, 8 Vet. App. 69, 77-78 (1995).

For the reasons set forth above, the Board finds that the 
evidence received since April 1992 in support of the appeal 
is not new and material to reopen the claim.  


ORDER

The claim for service connection for the cause of the 
veterans death is not reopened and the appeal is therefore 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
